DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7, 10-99 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to a self-cleaning autonomous store.
The following is an examiner's statement of reasons for allowance: The present invention is directed towards a self-cleaning autonomous store that includes cleaning actions in the store based on shopper activity information.
The closest prior art, High et al. (US 2016/0259341) and Deyle et al. (US 2020/0061839) show related systems.  The High system tracks customers and detects activities such as when a person drops an item in a store at different time periods (see figure 16, para. 0145, 0349).  The Deyle system tracks customer movements throughout the retail environment at given time periods (see para. 0349), contains a routine cleaning schedule (see para. 0390), contains a central system that instructs and controls a mobile robot based on the schedule (see para. 0390), and cleans a retail location based on a floor map (see figure 19, figure 20, figure 27A, para. 0146, 0260).
However, High and Deyle fail to address a self-cleaning store with the following features: 
Claim 1
“…a position on or proximal to said trajectory associated with one or more of said one or more persons; and, an item storage area of said item storage areas that one or more of said one or more persons interacts with; and, wherein said position on or proximal to said trajectory comprises a zone within said store where one or more of said one or more persons were present for a duration of time exceeding a threshold value.”

Claim 27
“…wherein said store further contains one or more controllable barriers coupled to said processor; and, wherein said processor is further configured to transmit commands to one or more of said one or more controllable barriers to prevent entry into said one or more cleaning locations during said one or more cleaning times.”

Claim 52
“…wherein said store comprises a lockable gate or door coupled to said processor that prevents entry into said store when locked; and, wherein said processor is further configured to lock said lockable gate or door to prevent entry into said store by said each person when said each person is not wearing said protective equipment.”

Claim 76
“…wherein said processor is further configured to analyze said sensor data to determine a number of said one or more persons in said store or in a region within said store; wherein said store or said region within said store comprises a lockable gate or door coupled to said processor that prevents entry into said store or said region within said store when locked; and, wherein said processor is further configured to lock said lockable gate or door to prevent entry into said store or said region within said store when said number of said one or more persons reaches or exceeds a threshold.”



These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663